Name: 2010/414/CFSP: Council Decision 2010/414/CFSP of 26Ã July 2010 amending Decision 2010/127/CFSP concerning restrictive measures against Eritrea
 Type: Decision
 Subject Matter: international affairs;  international trade;  European construction;  defence;  Africa
 Date Published: 2010-07-27

 27.7.2010 EN Official Journal of the European Union L 195/74 COUNCIL DECISION 2010/414/CFSP of 26 July 2010 amending Decision 2010/127/CFSP concerning restrictive measures against Eritrea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 March 2010, the Council adopted Decision 2010/127/CFSP concerning restrictive measures against Eritrea (1) and implementing United Nations Security Council Resolution (UNSCR) 1907 (2009). (2) Decision 2010/127/CFSP provides for restrictions on the admission of, and financial restrictive measures against persons and entities designated by the United Nations Security Council or by the competent Sanctions Committee, as well as prohibitions on the supply, sale or transfer of weapons and military equipment to those designated persons and entities and on the provision of related assistance and services. (3) The procedure for amending the Annex to Decision 2010/127/CFSP should include a requirement to communicate to the designated persons and entities the grounds for listing as provided by the Sanctions Committee, so as to give them an opportunity to present observations. Where observations are submitted or where substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person or entity concerned accordingly. (4) This Decision respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial, the right to property and the right to the protection of personal data. This Decision should be applied in accordance with those rights and principles. (5) This Decision also fully respects the obligations of Member States under the United Nations Charter and the legally binding nature of United Nations Security Council Resolutions. (6) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/127/CFSP is hereby amended as follows: (1) Article 7 is replaced by the following: Article 7 The Council shall establish the list contained in the Annex and amend it in accordance with determinations made by either the United Nations Security Council or the Sanctions Committee.; (2) The following Articles are inserted: Article 7a 1. Where the United Nations Security Council or the Sanctions Committee lists a person or entity, the Council shall include such person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 7b 1. The Annex shall include the grounds for listing of listed persons and entities as provided by the United Nations Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the United Nations Security Council or by the Sanctions Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the United Nations Security Council or by the Sanctions Committee.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2010. For the Council The President C. ASHTON (1) OJ L 51, 2.3.2010, p. 19.